

107 HR 3852 IH: To repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002.
U.S. House of Representatives
2014-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3852IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2014Ms. Lee of California (for herself, Ms. Speier, Mr. Garamendi, Mr. McDermott, Mr. Nadler, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002.1.Repeal of Authorization for Use of Military Force Against Iraq Resolution of 2002The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) is hereby repealed.